t c memo united_states tax_court vernice b kuglin petitioner v commissioner of internal revenue respondent docket no 2657-o0l filed date joyce griggs for petitioner ross m greenberg for respondent memorandum opinion foley judge the issue for decision is whether respondent has met the requirements of sec_6330 unless otherwise indicated all section references are to the internal_revenue_code as amended - - background on june and date respondent issued notices of deficiency relating to vernice kuglin’s and federal income taxes respectively but petitioner did not seek redetermination of the deficiencies on date petitioner’s counsel requested a copy of the assessments relating to petitioner’s and income taxes on date respondent issued a notice_of_intent_to_levy and notice of your right to a hearing on date petitioner filed a request for a collection_due_process_hearing e form and contended that there was no valid summary record of assessment on date respondent’s appeals officer printed out computer transcripts transcripts of respondent’s records the transcripts contained petitioner’s social_security_number and the first four letters of her last name monetary figures representing amounts assessed identified by respondent’s transaction codes and petitioner’s adjusted gross and taxable_income ina letter dated date the appeals officer responded to petitioner’s request for a hearing and scheduled a telephone hearing which was held on date on date respondent issued a notice_of_determination concerning collection action s under sec_6320 and or determination sustaining the proposed collection action in making the determination respondent relied on the transcripts to verify the assessments respondent before making his determination did not give petitioner copies of these transcripts or forms certificates of assessments payments and other specified matters forms on date petitioner who was residing in memphis tennessee filed her petition for review of the determination with the court respondent provided petitioner with copies of forms on date at trial on date respondent moved for the imposition of a sec_6673 a penalty discussion sec_6330 provides that if a taxpayer requests a hearing such hearing shall be held by the internal_revenue_service office of appeals sec_6330 provides the appeals officer shall at the hearing obtain verification from the secretary that the requirements of any applicable law or administrative procedure have been met sec_6330 d provides for tax_court review of the commissioner’s determination relating to the sec_6330 hearing petitioner contends that the appeals officer abused his discretion by relying on the transcripts to verify the assessment and that sec_6330 requires the production of form 23c respondent contends that an appeals officer in q4e- verifying the assessments may rely on computer transcripts that contain the reguisite information we agree with respondent sec_6203 authorizes the secretary to make assessments the assessment officer appointed by the secretary makes the assessment by signing the summary record of assessment sec_301_6203-1 proced admin regs the summary record of assessment must provide identification of the taxpayer the character of the liability assessed the taxable_period if applicable and the amount of the assessment id sec_6330 however does not reguire that the commissioner verify the information by using a particular source e the summary record itself rather than a computer transcript the transcripts respondent used for the verification contained the requisite information respondent’s reliance on such transcripts was not an abuse_of_discretion where the commissioner provides the taxpayer with forms e proof of assessment after the hearing and before trial and the taxpayer does not show at trial any irregularity in the assessment procedure that would raise a question about the validity of the assessments the taxpayer is not prejudiced nestor v commissioner t c __ ___-s - slip op pincite at trial petitioner did not show any irregularity in the assessment procedure accordingly we sustain respondent’s determination - - respondent contends that petitioner’s position is frivolous and instituted primarily for delay and that pursuant to sec_6673 the court should impose a penalty on petitioner we decline however to impose such a penalty in this case contentions we have not addressed are irrelevant moot or meritless to reflect the foregoing an appropriate order and decision will be entered
